Citation Nr: 1203462	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-29 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for chronic bilateral ear infections, to include Eustachian tube dysfunction.

4. Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to May 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and chronic bilateral ear infections, the Veteran contends that service connection is warranted for these disorders due to his flying missions during military service.

On VA examination in August 1996, it was noted that the Veteran had chronic middle ear infections over a number of years and currently had a drain tube in the right ear drum. In a January 2007 VA outpatient treatment record, the Veteran reported chronic ear problems throughout his adult life since service, which included several myringotomy procedures and treatment for ear infections. A February 2007 VA follow-up report noted that the Veteran had a history of multiple sets of ear tubes which started with problems with his Eustachian tubes during service. He reported that the last set of tubes were was about three years earlier by a private ear, nose and throat physician.  In an undated VA outpatient record printed in July 2007, otitis media was included in the Veteran's active problem list.

On VA examination in June 2008, the Veteran reported that he made short field landings in aircrafts during the Korean War, which came down so quickly that his ears would bleed, ring, and cause hearing loss. The Veteran further complained of constant tinnitus since his years of flying missions during service, and reported a longstanding history of ear disease, which included having about 10 myringotomy procedures since the 1960s. The Veteran's history of military noise exposure was listed to include engine noise, artillery, refueled aircrafts, reconnaissance missions, drag shoots, and basic maintenance. The diagnosis was mixed hearing loss in the right ear, sensorineural hearing loss in the left ear, and opined that the Veteran should be seen for an ear disease because the Veteran's complaints of hearing loss and tinnitus may be due to eustachian tube dysfunction during landings. He explained that no sensorineural hearing loss was noted during service, there was no hearing loss at discharge, the Veteran reported many incidents of eustachian tube dysfunction during landings, and the Veteran has had multiple myringotomies, pressure equalization (PE) tube placement, and a long standing middle ear disorder since the 1960s.

In August 2008, a VA examiner reviewed the Veteran's claims file and concluded that "[w]ithout resorting to mere speculation, [he] [could] not say for sure, based on the conflicting information presented . . . whether or not the [Veteran's] eustachian tube dysfunction relates to any problems in the military." He explained, in pertinent part, that although the Veteran's claims file indicated that the Veteran did not show any ear, nose, and throat trouble or any running ear problems during service or upon discharge, the Veteran's audiogram results at separation were incomplete, which does not support or dispute the fact that the Veteran had any hearing loss when he left service. There was also no indication that the Veteran was in flight; however, the examiner did find the Veteran "clearly does have a problem now," but did not specifically render a medical diagnosis.   

The Veteran has reported a long history of ear problems which he has indicated started in service.  The most recent VA treatment records are dated in March 1999 and no private treatment records related to the ear condition are in the claims file.  The RO should contact the Veteran and request that he identify all treatment for his ear condition, including problems with Eustachian tube dysfunction, hearing loss and tinnitus from the time of separation from service to the present, in particular treatment records of placement of ear tubes in the 1960's as well as more recently in approximately 2004 by a private physician.  The RO should attempt to obtain all records identified.  

In addition, the RO should attempt to obtain any additional available service treatment records.  The Veteran has indicated that received treatment for hearing problems in service from July 1955 to July 1956 at Kimpo Air Base located north of Seoul, Korea.  His records indicated that he served in Korea from August 1955 to August 1956 and served in the 6167th Material Squadron at Kimpo, Korea.  The RO should contact the appropriate entities and request any available treatment records related to the Veteran's service in Korea.  

With regard to the Veteran's claim for a lung disorder, the Board notes that the September 2000 rating decision that granted the Veteran nonservice-connected pension was due to multiple disabilities, to include chronic obstructive pulmonary disease (COPD). At the August 1996 VA examination in connection with that claim, the Veteran reported having trouble breathing over the past 10 years and some wheezing and shortness of breath when he fueled aircraft during service as early as 1955. He also noted a 35 year history of smoking and chest and sinus congestion from time to time. Following the examination, the examiner noted a chart indicated that the Veteran had bronchitis with corrective surgery in 1984, clear lungs in April 1995, and a moderate obstructive lung defect with airway obstructions in July 1996. The Veteran was diagnosed, in pertinent part, with COPD with chronic bronchitis. Subsequently, in the undated VA outpatient record printed in July 2007, chronic airway obstruct not elsewhere classified (NEC) was also included in the Veteran's active problem list.

In a March 2007 personal statement, the Veteran asserted that he had no lung protection during his military service when involved with duties on the flight line and reconnaissance assignments while stationed in Korea, as well as when involved with gathering drag chutes from large jet aircraft while stationed at the Barksdale Air Force Base (AFB). He also reported having lung problems since leaving the service that continues through the present time. Most recently, in the July 2010 substantive appeal, via a VA Form 9, the Veteran perfected his appeal, in pertinent part, for service connection for a lung disorder due to asbestos exposure. Although the Veteran was sent Veterans Claims Assistance Act of 2000 (VCAA) notice letters in July 2007 and July 2008, they did not address the Veteran's contention of asbestos exposure as a theory of entitlement for his service connection claim for a lung disorder. Thus, the RO should issue the appropriate VCAA notice to the Veteran.

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate a claim on appeal. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). Review of the evidentiary record shows that the Veteran has not been afforded a VA examination for his claimed lung disorder. In light of the Veteran's assertion of continuity of symptomatology to service and asbestos exposure, as well as some indication of a chronic lung disorder, there remains some question as to whether the Veteran has a current lung disorder and, if so, is it attributable to his period of active military service, to include as due to asbestos exposure. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, an examination and opinion are necessary prior to final appellate review. See Charles v. Principi, 16 Vet. App. 370 (2002).

Furthermore, the Veteran reported in a May 2000 VA Form 21-4138 that he received Social Security Disability (SSD) benefits and specified the amounts he received from April 1999 to December 1999. Although the claims file contains the Veteran's payment records from the Social Security Administration (SSA) from January 1996 to August 1997, review of the record shows that reports from the SSA, to include a copy of its decision(s) or medical records underlying the determination(s), are not of record. The United States Court of Appeals for Veterans Claims has repeatedly held that when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, it must obtain them. See Baker v. West, 11 Vet. App. 163, 169 (1998). The VCAA also emphasizes the need for VA to obtain records from any federal agency. 38 U.S.C.A. §§ 5103A(b)(3), (c)(3) (West Supp. 2010). Under these circumstances, an attempt should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran VCAA notice that provides notification regarding the evidence needed to substantiate the issue of entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

2.  Contact the Veteran and request that he identify all post service treatment for the claimed chronic ear condition, including Eustachian tube dysfunction, to include treatment in the 1960's for placement of ear tubes and by a private ear, nose and throat physician in approximately 2004.  The RO should attempt to obtain any identified treatment records and all records obtained should be associated with the claims folder. 

3. Obtain any outstanding records of VA treatment, to include from the VA Medical Center (VAMC) in Portland, Oregon from April 2007, the date of the most recent VA outpatient treatment record, to the present, and from the VAMC in Walla Walla, Washington from January 2007, the date of the most recent VA outpatient treatment record, to the present. All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

4. Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s). In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

5.  Contact the appropriate entity or entities and attempt to obtain any additional service treatment records associated with the Veteran's service in from August 1955 to August 1956 at Kimpo Air Base located north of Seoul, Korea.  His record indicate that he served in the 6167th Material Squadron at Kimpo, Korea.

6. Thereafter, afford the Veteran the appropriate VA examination to identify and clarify whether the Veteran has a current lung disorder, and if so, is there is a causal nexus between the current lung disability to his period of active military service, to include as due to asbestos exposure. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent diagnoses associated with the Veteran's lungs found to be present should be diagnosed. The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current lung disorder, if any, had its origin in service or is in any way related to the Veteran's active service, to include as due to in-service asbestos exposure.

The VA examiner must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why. 

7. Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).





